Citation Nr: 0704998	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
diabetes mellitus type II.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus type II associated with 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO, in pertinent part, 
denied entitlement to special monthly compensation based on 
loss of use of a creative organ, because his partial erectile 
dysfunction was not related to his diabetes mellitus.  The 
claim was previously before the Board in November 2004.  At 
that time, the Board remanded the matter and ordered the RO 
to render a determination as to whether the veteran's 
erectile dysfunction was service-connected on either a direct 
basis or as secondary to a service-connected disorder.  The 
claim has been recharacterized as it appears on the cover 
page of the instant decision.  

The Board notes the February 2003 rating decision also 
awarded service-connection for diabetes mellitus, type II 
associated with herbicide exposure.  The RO assigned a 20 
percent rating effective May 2001.  A document received in 
January 2004, liberally construed, expresses disagreement 
with the initial 20 percent rating.  Therefore, the Board 
must remand the claim for issuance of a statement of the 
case. The issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Affording the veteran all reasonable doubt, erectile 
dysfunction is the result of the service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable finding with regard to the 
issue of service connection for erectile dysfunction, the 
Board finds that no further discussion of VCAA compliance is 
necessary.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either caused 
by or aggravated by a service connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

After careful consideration of all procurable and assembled 
data, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for erectile 
dysfunction is granted.  In this regard, the veteran contends 
that he suffers from partial impotency as a result of his 
service-connected diabetes mellitus.  Specifically, he 
asserts that his erectile dysfunction is the result of 
medication taken to control his glucose levels.

Service connection is presently in effect for diabetes 
mellitus type II associated with herbicide exposure.  Private 
medical records from Dr. NES show the veteran began 
complaining of erectile dysfunction as early as November 
1994.  He had continued complaints between 1997 and 2002.  He 
was prescribed Viagra.

Upon VA examination in December 2002, the veteran reported 
that Viagra was only partially effective.  He indicated that 
he achieved occasional ejaculation and partial erection with 
Viagra.  He denied use of any other treatment for his 
impotency.  The veteran was diagnosed with partial impotency.  
The examiner remarked the veteran had no clinical evidence of 
neuropathy or vascular disease.  The examiner also indicated 
that erectile dysfunction in diabetic patients was related to 
vasculopathy or neuropathy.  Thus, the examiner opined that 
partial impotency was not likely related to his diabetes.




An April 2003 statement from Dr. NES revealed the veteran had 
been diagnosed with erectile dysfunction felt to be organic 
in nature, secondary to his diabetes and hypertension.  Dr. 
NES opined erectile dysfunction was possibly the side effect 
of some of the medications the veteran took for the 
aforementioned.

The veteran was afforded an additional VA examination in May 
2005.  The examiner found the veteran had diabetes mellitus 
type II in poor control.  The examiner indicated the veteran 
was using insulin to control his blood sugar levels.  The 
veteran reported erectile dysfunction since he restarted 
medications for his diabetes 15 years prior to examination.  
The veteran endorsed only partial erections.  He indicated 
that he was not able to achieve vaginal penetration as he was 
only able to sustain an erection for a few minutes with the 
use of Viagra.  The examiner opined erectile dysfunction was 
most likely related to diabetes mellitus. 

Based on the nexus opinions set forth above, there exists an 
approximate balance of positive and negative evidence.  Thus, 
resolving any reasonable doubt in favor of the veteran, the 
Board finds that erectile dysfunction is the result of the 
service-connected diabetes mellitus type II, and service 
connection is established.  


ORDER

Entitlement to service connection for erectile dysfunction as 
secondary to the service-connected diabetes mellitus type II 
associated with herbicide exposure is granted.  


REMAND

As noted in the Introduction, the February 2003 rating 
decision awarded service-connection for diabetes mellitus 
type II associated with herbicide exposure.  The RO assigned 
a 20 percent rating effective May 2001.  On a January 2004 VA 
Form 9, submitted in conjunction with a now-resolved appeal, 
the veteran indicated that he was evaluated wrong, and that 
his diabetes had worsened to the point he required insulin.  
Although vague, the Board will liberally construe his 
submission as a notice of disagreement (NOD) with the 
evaluation assigned to his diabetes, as the form in which the 
statements were made is an Appeal to the Board, and the 
document was received within one year of the initial rating.  
See 38 C.F.R. § 20.302(a).  

Since there has been an initial RO adjudication of the claim 
and an NOD as to the initial 20 percent disability rating 
assigned for the service-connected diabetes mellitus type II, 
the issue must be remanded for issuance of a statement of the 
case (SOC).  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


